Exhibit 10(gg)

 

AWARD / CONTRACT   

PAGE

1

               1.  

THIS CONTRACT IS A RATED ORDER

Under DPAS (15 CFR 700)

   Rating    C9E           2.  

CONTRACT (Proc., Inst., Ident.) No.

MDA906-03-C-0010

3.  

EFFECTIVE DATE

1 September 2003

4.  

REQUISITION/PURCHASE REQUEST/PROJECT NO.

03-PRO-0096

                    5.   ISSUED BY    CODE         CMD          Department of
Defense                         TRICARE Management Activity                    
    16401 East Centretech Parkway                         Aurora, Colorado
80011-9066                         Angie.Figueroa@tma.osd.mil (303-676-3626)   
                 6.   ADMINISTERED BY (If other than Item)    CODE         CMD
         Stephen Griffin                         Contracting Officer          
              303-676-3754                         Stephen.griffin@tma.osd.mil
                    7.   NAME AND ADDRESS OF CONTRACTOR (No., Street, City,
State and ZIP Code)     Humana Military Healthcare Services, Inc.               
         500 West Main Street                         PO Box 740062             
           Louisville, Kentucky 40202-1438                         Vendor ID:   
                     DUNS:                         CEC:                        
Cage Code:                         TIN :                     8.   DELIVERY     
                                FOB ORIGIN                                 
OTHER (See Below)                     9.   DISCOUNT FOR PROMPT PAYMENT          
              Net 30                     10.   SUBMIT INVOICES                  
      (4 copies unless other-                         wise specified) Address   
                     Shown In: Section G                    



--------------------------------------------------------------------------------

CODE   

FACILITY CODE

               11.    SHIP TO/MARK FOR    CODE ZD06               

Department of Defense

TRICARE Management Activity

16401 East Centretech Parkway

AURORA CO 80011-9066

               12.    PAYMENT WILL BE MADE BY         CODE            RMF     
See Section G                13.    AUTHORITY FOR USING OTHER THAN FULL AND OPEN
COMPETITION:                             10 U.S.C. 2304 (c)
(            )            41 U.S.C. 253(c) (            )                14.   

ACCOUNTING AND APPROPRIATION DATA

9703030130.1889.102000

(CLINs 0001 and 0002 obligated)

               15A.    ITEM NO.                15B.    SUPPLIES/SERVICES        
           

South Contract see Schedule B

Note: Total amount in block 15G includes Base Period plus all Option periods

                                     15C.   

QUANTITY

               15D.    UNIT                15E.    UNIT PRICE               
15F.    AMOUNT                15G.    TOTAL AMOUNT OF CONTRACT   
$                                      16.    TABLE OF CONTENTS               

(X)   Sec.   Description   Pages           Part I – THE SCHEDULE               X
  A   Solicitation/Contract   1           X   B   Supplies or Services and
Prices/Cost   B1-B7           X   C   Description/Specs/Work Statement   C1-C11
          X   D   Packaging and Marking   D-1           X   E   Inspection and
Acceptance   E-1           X   F   Deliveries or Performance   F1-F5           X
  G   Contract Administration Data   G1-G4           X   H   Special Contract
Requirements   H1-H22           Part II – CONTRACT CLAUSES           X   I  
Contracts Clauses   I1-I11           Part III – LIST OF DOCUMENTS, EXHIBITS AND
OTHER ATTACH.           X   J   List of Attachments   J-1          



--------------------------------------------------------------------------------

Part IV – REPRESENTATIONS AND INSTRUCTIONS     K   Representations,
Certifications and other Statements of Offerors     L   Instrs., Conds, and
Notices to Offerors     M   Evaluation Factors for Award        

Contracting Officer will complete item 17 or 18 as applicable

17. X CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return     1     copies to issuing office.) Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligation of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attached are listed herein.) 18.             AWARD (Contractor is not
required to sign this document.)       Your offer on Solicitation number
                             including the additions or changes made by you
which additions or changes are set forth above, is hereby accepted as to the
items listed above and on any continuation sheets. This award consummates the
contract which consists of the following documents: (a) the Government’s
solicitation and your offer, and (b) this award/contract. No further contractual
document is necessary. 19A.   Name and Title of Signer (Type or Print)     David
J. Baker     President and CEO 19B.   NAME OF CONTRACTOR     By:  

/S/ David J. Baker

--------------------------------------------------------------------------------

        (Signature of person authorized to sign) 19C.   Date Signed     8/25/03
20A.   NAME OF CONTRATING OFFICER     BRUCE MITTERER 303 676-3812    
Bruce.mitterer@tma.osd.mil 20B.   UNITED STATES OF AMERICA     By:  

/S/ Bruce Mitterer

--------------------------------------------------------------------------------

        (Signature of Contracting Officer) 20C.   Date Signed     8/27/03

 

NSN 7540-01-152-8069

  STANDARD FORM 26 (REV. 4-85) PREVIOUS EDITION UNUSABLE   Prescribed by GSA –
FAR (48 CFR) 53.214(a)